Exhibit 10.8

METROSPACES, INC.
Restricted Stock Plan
As amended through September 23, 2015

Section 1. Purpose

The Corporation has adopted this Restricted Stock Plan primarily to promote the
interests of the Corporation and its stockholders through the (i) attraction and
retention of executive officers and employees and (ii) enabling them to share in
the long-term growth and success of the Corporation through the granting of
Restricted Stock Shares.

Section 2. Definitions

When used in the Plan, the following terms shall have the meanings set forth
below:

“Affiliate” means an entity that would be treated as a single employer with the
Corporation under Section 414 of the Code.

“Agreement” or “Award Agreement” means a written agreement between the
Corporation and a Grantee implementing an award of Restricted Stock Shares and
setting forth the particular terms, conditions and restrictions thereof.

“Award” means a grant under the Plan of Restricted Stock Shares.

“Board” or “Board of Directors” means the Board of Directors of the Corporation.

“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder, or any successor law, as amended from time to time.

“Committee” means the Compensation Committee of the Board, or, if there is no
such committee, the Board.

“Common Stock” means the Corporation’s common stock, par value $0.000001 per
share.

“Corporation” means Metrospaces, Inc., a Delaware corporation.

“Disability” means (i) the inability of the Grantee to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of more than twelve (12) months, or (ii) the receipt of
income replacement benefits for a period of more than three (3) months under an
accident and health plan sponsored by the Corporation or one of its Affiliates
and covering the Grantee due to medically determinable physical or mental
impairment which is expected to result in death or is expected to last for a
continuous period of more than twelve (12) months.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Established Securities Market” means

(a)     a national securities exchange registered under Section 6 of the
Securities Exchange Act of 1934 (“1934 Act”);

(b)     a national securities exchange not registered under the 1934 Act because
of the limited volume of transactions;

(c)     a foreign securities exchange satisfying regulatory requirements
analogous to those of the 1934 Act;

--------------------------------------------------------------------------------

(d)     a regional or local exchange; or

(e)     the OTC Bulletin Board, the so-called “OTCQB,” “OTCQX” and “Pink Sheets”
tiers operated by OTC Markets Group Inc. and other electronic media on or over
which Common Stock may be traded.

“Grantee” means a person to whom an Award is made under the Plan.

“Normal Retirement Age” means the age of sixty-five (65) years.

“Plan” means the Plan, amended from time to time.

“Restricted Stock Shares” means shares of Common Stock that is granted to an
individual under the Plan.

“Planned Capital Offering” means any issuance of Common Stock by the Corporation
or any issuance of equity or debt by an affiliate of the Corporation convertible
into Common Stock by any subsidiary or subsidiaries thereof, to new investors
pursuant to a plan adopted by the Board as part of its overall growth plan for
the Corporation and wherein a majority of the persons who were members of the
Board preceding such capital offering remain after its completion.

“Retirement” means a Grantee’s Termination of Employment after attainment of
Normal Retirement Age.

“Vested” means that the Restricted Stock Shares subject to an Award have become
vested as set forth in the applicable Award Agreement for such Restricted Stock
Shares as a result of satisfaction of any minimum age or minimum number of years
(or additional years) of employment or performance or other criteria imposed by
the Plan or the Award Agreement.

“Vesting” means the process of becoming Vested.

“Termination of Employment” means a Grantee’s separation from service from the
Corporation and/or an Affiliate of the Corporation, or his failure to devote his
full working time to the Corporation and/or an Affiliate of the Corporation, for
reasons other than Disability or death.

Section 3. Administration

3.1      Administration of the Plan.

(a)      The Plan shall be administered and interpreted by the Committee, which
shall have full authority, discretion and power necessary or desirable for such
administration and interpretation. Subject to the express provisions of the
Plan, the Committee shall have complete authority, in its discretion, to
determine:

(i)     the individuals to whom Awards will be made, and the timing and terms of
Awards;

(ii)     the total number of Awards to be made to an individual;

(iii)     the performance criteria required for Vesting, which; the number of
shares of Common Stock subject to, or represented by, each Award; and

(iv)     all other terms and conditions of each Award.

--------------------------------------------------------------------------------

The Committee shall have complete and conclusive authority to (i) interpret the
Plan, (ii) prescribe, amend and rescind rules and regulations relating to it,
(iii) determine the terms and provisions of the agreements that the Corporation
makes with Grantees with respect to Awards, (iv) accelerate the time at which
Awards may become Vested, and (v) make all other determinations necessary or
advisable for the administration of the Plan.

(b)     If any Award Agreement requires continued employment or service as a
condition to Vesting, the Committee may decide to what extent a leave of absence
for government or military service, illness, temporary disability or other
reason shall not be deemed interruptions of continuous employment. In addition,
unless otherwise provided in an Award Agreement, if Vesting is conditioned on
the continued employment or service, a Grantee whose employment is terminated
shall forfeit all unvested Awards; except that any Awards outstanding to a
Grantee shall become fully Vested upon such Grantee’s termination of employment
due to death or Disability.

(c)     In administering the Plan, the Committee may, to the extent permitted by
law, rely conclusively on all tables, valuations, certificates, opinions and
information furnished by accountants, legal counsel, or other experts employed
or engaged by or on behalf of the Corporation.

3.2 The Committee. The Committee shall select one of its members as a chairman
and shall hold meetings at the times and in the places as it may deem advisable.
The Committee shall take all actions by majority decision. Any action evidenced
by a written instrument that the majority of the members of the Committee sign
shall be as fully effective as if the Committee had taken the action by majority
vote at a meeting duly called and held. A dissenting member of the Committee
who, within a reasonable time after he has knowledge of any action or failure to
act by the majority, registers his dissent in writing delivered to the other
Committee members and the Corporation shall not be responsible for any such
action or failure to act.

3.3 Determination of Fair Market Value. On an annual basis, the Committee shall
review the audited financial statements of the Corporation and consider such
other factors and data as the Committee deems, in good faith, to be pertinent to
the decision, to determine the fair market value of the Common Stock for
purposes of determining the tax consequences to Grantees and to the Corporation
of grants of Awards, or the Vesting of an Award, including the tax consequences
of a Grantee’s election to be taxed under Section 83(b) of the Code (as
applicable).

3.4 No Liability. No member of the Committee appointed hereunder shall be liable
for any action taken or omitted to be taken by him or by any other member of the
Committee with respect to the Plan. To the extent of liabilities not otherwise
insured under a policy purchased by the Corporation, the Corporation will
indemnify, defend and hold harmless any member of the Committee with respect to
any liabilities asserted or incurred in connection with the exercise and
performance of his or her powers and duties hereunder to the same extent as the
directors of the Corporation are indemnified. Nothing herein is deemed to limit
the Corporation’s ability to insure itself with respect to its obligations
hereunder.

3.5 Finality of Decisions. Unless strictly and expressly prohibited by law, all
determinations and decisions made by the Committee pursuant to the provisions of
the Plan shall be final, conclusive and binding upon all persons, including
Grantees, the Corporation, its Affiliates, stockholders and employees.

3.6 Administration by Board. In lieu of appointing a Committee, the Board may
directly administer the Plan. In that event, the Board shall have the authority
granted to the Committee or the Board under the Plan and any authority of the
Board under the Articles of Incorporation and Bylaws of the Corporation.

--------------------------------------------------------------------------------

3.7 Signing of Award Agreements. Award Agreements shall be signed on behalf of
the Corporation by a member of the Compensation Committee.

Section 4. Grants of Awards

4.1 Number of Shares Subject to Plan. The maximum aggregate number of shares of
Common Stock that may be granted under the Plan shall be 2,000,000,000. Such
number shall be reduced by the number of Restricted Stock Shares granted under
the Plan that Vest. Such number may be increased or decreased (but not below the
number of shares of Common Stock subject to outstanding Awards) at any time by
action of the Board.

4.2 Grant of Awards. Subject to the terms of the Plan and applicable law, the
Committee, at any time and from time to time, may grant Awards of Restricted
Stock Shares under the Plan to one or more persons. Grantees may be directors,
employees or officers of the Corporation or any of its Affiliates. An Award made
to a Grantee as identified above may be issued to or registered in the name of a
personal investment or estate-planning vehicle established for the benefit of
such Grantee and members of his or her immediate family; provided, however, that
with respect to any such Award, all tax consequences associated with the grant
of the Award and all underlying vesting and other requirements with respect to
such Award shall be calculated and determined by reference to the applicable
Grantee. Nothing contained in the Plan shall be construed to restrict the right
of the Board to grant any equity-based compensation to persons outside of the
Plan.

4.3 Notification and Acceptance of Award. After the Committee makes an Award, it
shall promptly notify the Grantee. The Grantee so notified must indicate his or
her acceptance of the Award by delivering to the Corporation an executed Award
Agreement consistent with Section 4.4 and such other documents and instruments
as the Committee may require, within 30 days after receipt of notification of
the Award or such longer time as specified by the Committee. The Award otherwise
granted shall automatically lapse at the expiration of such period if the
documents required by the Committee have not been executed and returned.

4.4 Award Agreements.

(a) Each Award hereunder shall be evidenced by an Award Agreement in the form
and containing such terms and conditions as the Committee from time to time may
determine, provided that each Agreement shall specify:

(i)     the number of Restricted Stock Shares to which it pertains;

(ii)     the price, if any, the Grantee must pay for any Restricted Stock
Shares;

(iii)     the performance criteria required for Vesting; any other the terms and
conditions of the grant of Restricted Stock Shares; and

(iv)     such other provisions as the Committee shall determine.

--------------------------------------------------------------------------------

(b) Each Award Agreement shall be subject to the provisions of the Plan (which
shall be deemed to be incorporated in each Agreement); provided, that any
conflict between the terms of an Award Agreement and the Plan shall be resolved
in favor of the Plan, unless the context clearly indicates otherwise. An Award
Agreement may (i) require continuation in employment or in a particular position
with the Corporation or any Affiliate, (ii) impose performance criteria related
to the Grantee, the Corporation, any Affiliate of the Corporation, or any
combination or division thereof, (iii) impose requirements for post employment
competition or confidentiality of information, (iv) require the Grantee to
provide assurance of compliance with applicable state or federal securities and
banking laws, (v) require the Grantee to make an affirmative election under
Section 83(b) Code, or (vi) impose any other restrictions or limitations
determined by the Committee.

(c)     An Award hereunder shall not Vest until all Vesting conditions are
satisfied.

4.5 Voting Rights. Grantees will have full voting rights with respect to the
Restricted Stock Shares awarded to them from the date on which they are awarded
unless and until such Restricted Stock Shares are canceled or forfeited.

4.6 Dividends and Other Distributions. Grantees shall be entitled to receive all
dividends and other distributions paid with respect to Restricted Stock Shares
awarded to them and which have become Vested. If any such dividends or
distributions are paid in shares of Common Stock, such Common Stock shall be
subject to all terms and conditions of the Plan and applicable Award Agreement
as if such Common Stock was part of the original Award of Restricted Stock with
respect to which it was distributed, but such Common Stock shall not be deemed
to have been granted or, if Vested, to have Vested under the Plan for purposes
of determining the number of shares of Common Stock that may be granted under
the Plan.

4.7 Lapsed Awards or Forfeited Shares. If any shares of Common Stock issued
pursuant to an Award are canceled or forfeited for any reason, the number of
shares of Common Stock subject to such Award shall thereafter be again available
for grant under the Plan.

4.8 Adjustments. The number and class of shares of Common Stock subject to or
underlying each outstanding Award and the aggregate number, type and class of
shares of Common Stock with respect to which Awards thereafter may be made shall
be subject to such adjustment, if any, as the Committee deems appropriate, based
on the occurrence of events specified below or such other events which the
Committee determines necessitates an adjustment.

(a)     If the outstanding shares of Common Stock are increased, decreased or
exchanged through merger, consolidation, sale of all or substantially all of the
property of the Corporation, reorganization, recapitalization, reclassification,
stock dividend, stock split, reverse stock split or other distribution in
respect to such Common Stock, for a different number or type of shares of Common
Stock, or if additional shares of Common Stock or new or different shares of
Common Stock are distributed with respect to such shares of Common Stock, an
appropriate and proportionate adjustment shall be made in: (i) the maximum
number of shares of Common Stock available for the Plan as provided in Section
4.1 hereof; (ii) the type of shares or other securities available for the Plan;
and (iii) the number of shares of Common Stock subject to any then outstanding
Awards under the Plan.

(b)     If events not specified above in this Section, such as any extraordinary
cash dividend, split-up, reverse split, spin-off, combination, exchange of
shares, warrants or rights offering to purchase Common Stock, or other similar
corporate event, materially affect the Common Stock, the Committee in its
discretion may make adjustments to the number shares of Common Stock subject to
or underlying the then outstanding Awards if it determines such adjustment to be
necessary to maintain the benefits or potential benefits intended to be provided
under any Award.

--------------------------------------------------------------------------------

(c) Any adjustment made by the Committee pursuant to the provisions of this
Section shall be final, binding and conclusive. A notice of such adjustment,
including identification of the event causing such adjustment, the calculation
method of such adjustment, and the change in price and the number of shares of
Common Stock subject to or underlying each Award shall be sent to each Grantee.
No fractional shares shall be issued under the Plan based on such adjustments.

Section 5. Restrictions on Transfer of Shares; Treatment of Restricted Stock
Shares Upon Termination of Employment.

5.1 Nontransferability of Shares. Restricted Stock Shares granted under the Plan
may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated prior to the time that such Restricted Stock Shares are Vested or
upon earlier satisfaction of other conditions as specified by the Committee in
its sole discretion and set forth in the applicable Award Agreement.

5.2 Certificates for Shares. Certificates evidencing Restricted Stock Shares
will be deposited with, and held by, the Corporation for the benefit of the
Grantee until such Restricted Stock Shares become Vested; subject to such
additional provisions as may be set forth in the Award Agreement relating
thereto. Upon Vesting, subject to this Section 5, the Corporation shall issue
and deliver to the Grantee a stock certificate or certificates representing the
Vested shares. If any unvested Restricted Stock Shares cannot Vest or do not
Vest, such Restricted Stock Shares shall be cancelled, the shares of Common
Stock represented thereby shall be returned to the status of authorized but
unissued shares and a new certificate representing Restricted Stock Shares that
may Vest shall be issued.

5.3 Treatment of Restricted Stock Shares upon Termination of Employment, Etc.
Upon a Grantee’s Termination of Employment for any reason, such Grantee shall
receive only the Restricted Stock Shares, if any, that have Vested and such
Grantee shall have no further rights to the Restricted Stock Shares that have
not Vested and the Award shall be canceled with respect to such shares.

Section 6 Limitation on Vesting of Restricted Stock Shares

Restricted Stock Shares may Vest in any year without limitation until the market
value of Restricted Stock Shares that would otherwise Vest, when added to the
market value of Restricted Stock Shares that have previously Vested, exceeds an
amount fixed when an Award is made, which amount shall not be greater than
$2,000,000 (the “Base Amount”); thereafter, Restricted Stock Shares may Vest in
any year only to the extent of a market value fixed when an Award is made, which
market value shall not exceed $500,000 (the “Additional Annual Amount”). As used
in the previous sentence shall “market value” shall mean, (i) in the case of
Restricted Stock Shares that would otherwise Vest, the price at which Common
Stock was most recently sold on an Established Securities Market prior to the
day on which such shares would otherwise Vest and (ii) in the case of Restricted
Stock Shares that have Vested, the last price at which Common Stock was sold on
an Established Securities Market on the day on which such shares Vested (or, if
Common Stock was not sold on that date, the most recent price at which it was
sold)(the “Last Price”). In the event that Restricted Stock Shares have Vested
on more than one date, the market value for such shares shall be the sum of the
market values therefor on the respective dates on which they Vested.

Section 7 General Provisions

7.1 No Right to Employment. Neither the Plan, nor any Award made, or any other
action taken, hereunder shall be construed as giving any Grantee or other person
any right of employment or continued employment or service with the Corporation
or any Affiliate.

--------------------------------------------------------------------------------

7.2 Construction of the Plan. The Plan and all Award Agreements shall be
governed, construed, interpreted and administered in accordance with the laws of
the State of Delaware, except to the extent preempted by Federal law. In the
event any provision of the Plan or any Agreement shall be held invalid, illegal
or unenforceable, in whole or in part, for any reason, such determination shall
not affect the validity, legality or enforceability of any remaining provision,
portion of provision or Plan overall, which shall remain in full force and
effect as if the Plan had been absent the invalid, illegal or unenforceable
provision or portion thereof.

7.3 Amendment of Plan. The Board may amend, suspend, or terminate the Plan or
any portion thereof at any time, provided such amendment may not adversely
affect any outstanding Award without the consent of the affected Grantee unless
such amendment is necessary to comply with any legal requirement.

7.4 Amendment of Award. In its sole and complete discretion, the Board may at
any time amend any Award for the following reasons: (i) additions and/or changes
are made to the Code, any federal or state securities law, or other law or
regulations applicable to the Award; or (ii) any other event not described in
clause (i) occurs and the Grantee gives his or her consent to such amendment.

7.5 Unfunded Plan. The Plan shall at all times be unfunded, and is not intended
to be a plan of deferred compensation subject to ERISA, nor to provide for a
deferral of compensation that would be subject to the requirements of Section
409A of the Code.

7.6 Interpretation. When a reference is made in this Plan to a Section, such
reference will be to a Section of this Plan unless otherwise indicated. The
words “hereof,” “herein” and “hereunder” and words of similar import when used
in this Plan will refer to this Plan as a whole and not to any particular
provision in this Plan. In interpreting this Plan, the following rules of
interpretation shall apply:

(i)     headings are for convenience of reference only and will not affect in
any way the meaning or interpretation of this Plan;

(ii)     whenever the words “include,” “includes” or “including” appear, they
will be deemed to be followed by the words “without limitation”;

(iii)     each use of the masculine, neuter or feminine gender will be deemed to
include the other genders;

(iv)     each use of the plural will include the singular and vice versa, in
each case as the context requires or as is otherwise appropriate;

(v)     the word “or” is used in the inclusive sense;

(vi)     any agreement, instrument or statute defined or referenced means such
agreement, instrument or statute as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes and references to all attachments thereto and instruments incorporated
therein;

(vii)     references to a person are also to its permitted successors or
assigns.

No provision of this Plan is to be construed to require, directly or indirectly,
any person to take any action, or omit to take any action, which action or
omission would violate applicable law (whether statutory or common law), rule or
regulation.